Citation Nr: 0818372	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for patellar tendonitis, 
left knee.

2.  Entitlement to service connection for foot pain.

3.  Entitlement to service connection for a eustachian tube 
disorder.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1994 to January 2004. 
 
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the veteran's claim form dated November 2004 
indicates he made a claim for ringing in his ears.  Ringing in 
the veteran's ears was also indicated in his February 2005 VA 
examination.  This claim is referred to the RO for proper 
adjudication.

A written communication from the claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement (NOD).  Special wording is not required, but the NOD 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for appellate 
review.  The veteran submitted an NOD dated February 2006 which 
specified issues on appeal as being service connection for 
patellar tendonitis, lower back pain, foot pain, a eustachian 
tube disorder and excessive bloody mucous.  

The Board observes that if adjudicative determinations were made 
on several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  38 C.F.R. 
§ 20.201 (2007).  Since the denial of service connection for 
hearing loss and vision loss were not identified as issues which 
the veteran chose to appeal, the Board finds that they are not 
currently in appellate status.  

Additionally, the Board notes that service connection was granted 
by a rating decision dated May 2006, during the pendency of the 
appeal, for the veteran's claims of excessive bloody mucous, low 
back pain and patellar tendonitis, right knee, constituting a 
full grant of the benefits sought on appeal.  The veteran was 
notified of these decisions and did not file an NOD in response.  
Therefore, his appeal concerning these issues has been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be timely 
filed to initiate appellate review of the claim concerning the 
compensation level assigned for the disability). 

The issues of service connection for a eustachian tube disorder 
and foot pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

There is no current disability associated with patellar 
tendonitis, left knee.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit any other evidence he has in his possession that may 
be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability rating 
and effective date was issued in March 2006.  The claim was last 
readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's service 
treatment records and post service treatment records and 
examination reports.  Moreover, in a July 2006 correspondence, 
the veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. There is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication that 
there is any prejudice to the veteran by the order of the events 
in this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran indicates on his claim form dated November 2004 that 
he was treated for patellar tendonitis beginning November 1998 at 
Kelly Air Force Base in Texas.  

Service treatment records clearly indicate the veteran was 
treated on multiple occasions for patellar tendonitis in his 
right knee.  There are no treatment notes specifically indicating 
medical attention for the veteran's left knee.  There is a 
physical profile serial report dated February 1999 which 
indicates the veteran was being put on profile for patellar 
tendonitis, with no specification of the injured limb.  However, 
the Board notes that a service treatment record dated one day 
before clearly indicates that only the right knee was treated for 
patellar tendonitis.  Additionally, the Board observes that a 
physical profile serial report is not a treatment record but is 
created only to inform the chain of command of the veteran's 
inability to physically perform, in this case, stairs or weight 
bearing motion.

The veteran was afforded a VA examination during February 2005.  
The veteran voiced no complaint concerning his left knee at that 
time; instead, testing and physical examination was only 
performed on the veteran's right knee.     

The Board acknowledges the veteran's contentions that he has a 
left knee condition which is related to service and should 
receive compensation accordingly.  The Board observes, however, 
that he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for patellar tendonitis, left 
knee is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  38 C.F.R. 
§ 3.159.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4);  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as 'necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.'). 

In this case, the veteran contends that he has frequent 
eustachian tube problems which began in-service.  The Board notes 
that the veteran was treated for popping in his ear while 
descending on a commercial flight during April 2001.  He was 
subsequently diagnosed with a eustachian tube disorder in May 
2001.  Although the veteran was afforded a VA examination in 
February 2005, the examiner did not specifically indicate if 
there was a current eustachian tube disorder, and if so, if such 
disorder was related to service.  The veteran must be afforded an 
additional VA examination to make a determination.  

Additionally, the veteran contends that he has a current foot 
disability, manifested by foot pain and an inability to stand for 
long periods of time.  The veteran indicated in his claim dated 
November 2004 that this foot pain is as a result of working on 
uneven or odd surfaces and standing for long periods of time in 
formal wear.  A service treatment record dated November 2002 
indicates that the veteran complained of foot pain, as a result 
of his job setting up for presidential events during the 
preceding two years.  The veteran was afforded a VA examination 
during February 2005, thirteen months after discharge from active 
duty.  The examiner indicated that the veteran had recurring 
plantar foot pain with standing for any period of time.  The 
examiner indicated that the veteran had bilateral pes planus but 
indicated that no diagnosis had been established for the 
veteran's recurring foot pain.  The Board observes that the 
veteran's induction examination dated June 1993 indicated that he 
had a normal arch with no pes planus indicated.  The veteran 
should be afforded an additional VA examination to determine if 
the veteran's acquired pes planus was incurred in active service.       

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an examination for 
the claimed conditions of a eustachian tube 
disorder and foot pain to determine the extent 
and likely onset of these conditions.  The 
veteran's claims file, to include a copy of 
this REMAND, should be made available to and 
reviewed by the examiner.  All indicated tests 
should be performed and all findings should be 
reported in detail.  The examiner should set 
forth the complete rationale for all opinions 
expressed and conclusions reached.

An examiner should provide an opinion as to 
whether the veteran currently has a eustachian 
tube disorder and, if so, whether this 
disorder is more likely, less likely, or at 
least as likely as not (50 percent 
probability) related to his active service.  
Additionally, a VA examiner should opine 
whether the veteran currently has pes planus, 
if so, whether this disorder is more likely, 
less likely, or at least as likely as not (50 
percent probability) related to his active 
service.

2.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on appeal 
remain denied, the veteran should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


